DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
	Re. claim 1: The phrase “an MSO coil” as recited in line 1 appears to be –a Maximum Slot Occupy (MSO)--.
		The phrase “the bent surface formed thereon” as recited in line 8 appears to be –a bent surface formed thereon--.
		The phrase “each of a plurality of unit coil layers” as recited in lines 13 appears to be –each of the plurality of unit coil layers--.
	Re. claim 2: The phrase “wherein when any one unit coil layer of a plurality of unit coil layers” as recited in lines 3 and 4 appears to be –wherein when any one unit coil layer of the plurality of unit coil layers--.
	Re. claim 3: The phrase “forming s a first groove” as recited in lines 3 and 4 appears to be –forming a first groove--.
	Re. claim 6: The phrase “when flowing an electric current to the connection part” as recited in lines 7 and 8 appears to be –when flowing the electric current to the connection parts--.

	Re. claim 8: The phrase “an applying direction of an external force for pressing the connection parts” as recited in lines 3 and 4 appears to be –an applying direction of the external force for pressing the connection parts--.
		The phrase “into the groove by an external force” as recited in line 7 appears to be –into the groove by the external force--.
	Re. claim 9: The phrase “used in the method for manufacturing an MSO coil according to claim 1” as recited in lines 1 and 2 appears to be –used in the method for manufacturing a Maximum Slot Occupy (MSO) coil according to claim 1--.
	Re. claim 10: The phrase “A device for manufacturing an MSO coil according to claim 9” as recited in lines 1 and 2 appears to be – the device for manufacturing the MSO coil according to claim 9--.
	Re. claim 11: The phrase “A device for manufacturing an MSO coil according to claim 9” as recited in lines 1 and 2 appears to be – the device for manufacturing the MSO coil according to claim 9--.
	Re. claim 12: The phrase “A device for manufacturing an MSO coil according to claim 11” as recited in lines 1 and 2 appears to be – the device for manufacturing the MSO coil according to claim 11--.
	Re. claim 13: The phrase “An MSO coil manufactured” as recited in line 1 appears to be –A Maximum Slot Occupy (MSO) coil manufactured--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 9: The phrase “a part of the surface being recessed/formed to have a preset inclination to correspond to a part of the unit coil layer” as recited in lines 5-7 renders the claim vague and indefinite. Is it unclear as to what the “being recessed/formed” is meant. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercado et al. (US PAT. 6,269,531).
Mercado et al. teach a process of making a high-current coils comprising steps of: forming a bent surface on a part of a unit coil layer (80, 81, as shown in Fig. 10, col. 5, lines 10-15), which has a ring shape such that both ends (82, 83) thereof face each other, thereby endowing both ends of the unit coil layer with a height difference; connecting and fixing a plurality of unit coil layers to each other (at the area of 82,83), wherein each unit coil layer having the bent surface (at the area of 82, 83) formed thereon, such that one end of both ends of a unit coil layer having the bent surface formed thereon contacts the other end of both ends of another unit coil layer having the bent surface formed thereon (at the area of 82,83); bonding connection parts where one end and the other end of each of a plurality of unit coil layers that are connected and fixed to each other (by solder or braze, col. 5, lines 14 and 15) are in contact as shown in Fig. 10.
	Re. claim 2: Mercado et al. also teach that a coupling structure is configured by including grooves (17) and protrusions (14) which are male/female-coupled as shown in Figs 1-4, which are provided on one end of the first coil layer (10) and the other end of the second coil layer (20) as shown in Fig. 2, respectively so that the connection parts where one end of the first coil layer and the other end of the second coil layer are in contact are fitted and coupled to each other (col. 3, line 56 to col. 4, line 11).
	Re. claim 3: Mercado et al. also teach that the coupling structure forming step includes forming a first groove (18)  in which a vertical cross section of the remaining part along a longitudinal direction at one end of the first coil layer (10) other than the one part is recessed so as to form a first protrusion (19) where one part at the one end of the first coil layer protrudes as shown in Fig. 1 and forming a second groove (16) in which a vertical cross section of the remaining part along a longitudinal direction at the other end of the second coil layer (20) other than the one part is recessed so as to form a second protrusion (14) where one part at the other end of the second coil layer protrudes as shown in Fig. 2, wherein the coupling structure is provided such that the first protrusion at one end of the first coil layer is fitted into the second groove at the other end of the second coil layer, and the second protrusion at the other end of the second coil layer is fitted into the first groove at one end of the first coil layer, which are corresponding with each other as shown in Fig. 2.
	Re. claim 4: Mercado et al. also teach that in the coupling structure forming step when another unit coil layer having the other end connected with one end of the second coil layer (33) is referred to as a third coil layer (34), wherein a coupling structure formed at one end of the second coil layer and the other end of the third coil layer, respectively, is formed to be disposed at a position deviated from the same line as a coupling structure formed at one end of the first coil layer (32) and the other end of the second coil layer, respectively as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mercado et al. as applied to claims 1 and 2 above, and further in view of Tsukamoto et al. (PGPub 2007/0220743 A1).
	Mercado et al. teach all limitations as set forth above and the coupling structures of the first coil layer and the second coil layer are bonded to each other by facing and at which one end of the first coil layer and the other end of the second coil layer are female and male coupled through the coupling structure as shown in Figs. 1-4. 
	However, Mercado et al. silent a process of pressing an electrode to the connection part and flowing an electric current to the connection part. Tsukamoto et al. teach an electric current bonding apparatus includes a plurality of metallic members through which electric current is capable of flowing, a pressurizing unit for applying pressing forces to the plurality of metallic members (equivalent with the connection part) so as to press the metallic members against each other, and a plurality of paired electrodes disposed on the plurality of metallic members to heat the metallic members by a flow of electric current in order to bond independently the shapes and sizes of the metallic members (paragraph [0021] – [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a high-current coils of Mercado et al. by flowing an electric current to the connection part with an electrode as taught by Tsukamoto et al. in order to bond independently the shapes and sizes of the metallic members by use of a current.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mercado et al. as applied to claim 1 above, and further in view of Jiro et al. (JP-2005130676 A1).
	As applied to claim 1, Mercado et al. teach that the angular coil layer is formed by the stamping process, which is equivalent with the pressing jig to form the coil layer having the bent surface. Also, the one end of the first coil layer and the other end of the second coil layer are fixed, which is equivalent with the fixing jig to connect the first and second coil layers. Also, the one end of the first coil layer and the other end of the second coil layer are brazed or soldered.
	However, Mercado et al. silent a welding machine to weld the one end of the first coil layer and the other end of the second coil layer. Jiro et al. teach an apparatus to form a coil including a bonding means (18) such as welding for bonding one end and the other end of a plurality of laminated square coils (11A-17A) as shown in Fig. 2 and 3 (see paragraph [0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a device for making a coil of Mercado et al. by welding one end and the other end of a plurality of laminated square coils as taught by Jiro et al. in order to provide a fusion bonding between the one end and the other end of a plurality of coils. 

Allowable Subject Matter
Claims 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a MSO coil, as per claim 13, forms a coil block in which the plurality of unit coil layers are continuously stacked along a vertical direction such that the one end of both ends of a unit coil layer having the bent surface formed thereon contacts the other end of both ends of another unit coil layer having the bent surface formed thereon. The coil block has a width of a vertical cross section of the unit coil layer increases and a thickness thereof decreases as going from the lower part to the upper part, and thus all the vertical cross-sectional areas along the vertical direction of the plurality of unit coil layers are formed identically. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729